ByNüm J.
As the case states particularly the dates of" docketing the several judgments, and that writs of fieri facias were issued on the judgments and levied upon the lands, which were afterwards sold under writs of venditioni exponas', and no reference whatever is made to the time of the levy, we think it is sufficiently clear that no levy was made upon the land until after the judgments were docketed. As the judgments were not docketed until after the adoption of the Constitution and the Act of 1868, Bat. Rev. chap. 55,. known as the homestead law, any levy subsequent to that time would not divest the defendant of his right of homestead. McKeethan v. Terry, 64 N. C. Rep. 25. In the light of our decisions, it is immaterial whether the judgment debts were contracted prior or subsequent to the homestead law, the defendant was entitled to the benefit of its provisions, and his title to the land and right of possession are not divested by the sale and sheriff’s deed. Hill v. Kesler, 63 N. C. Rep. 437. Crummen v. Bennett, 68 N. C. Rep. 494. Wilson v. Sparks, 72 N. C. Rep. 208. Abbott v. Cromartie, 72 N. C. Rep. 292.
There is error. Judgment reversed.
Pee Cueiam. Venire de novo..